 
EXHIBIT 10.1

 
AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 1st day of January, 2012, to the MANAGEMENT
AGREEMENT made as of the 12th day of May, 2003, among CERES MANAGED FUTURES LLC
(formerly CITIGROUP MANAGED FUTURES LLC), a Delaware limited liability company
(“CMF”), ORION FUTURES FUND L.P. (formerly SALOMON SMITH BARNEY ORION FUTURES
FUND L.P.), a New York limited partnership (the “Partnership”) and WINTON
CAPITAL MANAGEMENT LIMITED, a United Kingdom company (the “Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, CMF, the Partnership and the Advisor wish to amend the Management
Agreement dated as of May 12, 2003, to increase the amount of leverage used to
manage the Partnership’s assets.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Section 1(c) shall be deleted and replaced by the
following:
 
The allocation of the Partnership’s assets to the Advisor will be made to the
Program as described in the Disclosure Document, provided that CMF and the
Partnership agree that the amount of leverage applied to the assets of the
Partnership allocated to the Advisor by CMF shall be up to (but not in excess
of) 1.5 times the assets of the Partnership allocated to the Advisor by CMF (the
“Trading Level”), unless otherwise agreed by the parties hereto in writing.  The
Advisor shall trade the Partnership’s assets on the basis of the Trading Level.
 
2. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By  /s/  Walter Davis                                               
Walter Davis
President


ORION FUTURES FUND L.P.


By:  Ceres Managed Futures LLC
(General Partner)




By  /s/  Walter Davis                                             
Walter Davis
President




WINTON CAPITAL MANAGEMENT LIMITED




By  /s/  Rajeev Patel                                              
Rajeev Patel
Director, Winton Capital Management Limited


 
-2-
 

 